Citation Nr: 0718975	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  96-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-operative residuals of laceration of the right ring 
finger with flexion contracture deformity of the right little 
finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 





INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963 and December 1963 to February 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied entitlement to a compensable 
disability rating for residual laceration of the right ring 
finger.  In that same rating decision, the RO also denied 
entitlement to service connection for injury to right little 
finger.  In November 1995, the RO granted service connection 
for right little finger injury and assigned a noncompensable 
disability rating.  In June 1996, the RO granted an increased 
rating for post-operative residuals of laceration of the 
right ring finger with flexion contracture deformity of the 
right little finger, and assigned a 10 percent disability 
rating, effective April 28, 1993.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When a veteran fails to appear for a scheduled examination 
for an increased rating, 38 C.F.R. § 3.655 mandates that the 
claim be denied unless the appellant had good cause for his 
failure to appear.  In November 2006, the Board remanded the 
veteran's claim to the AMC to request a VA examination that 
includes both the preexisting and the amended criteria for 
evaluation of disabilities affecting the hand and fingers.  
See Schedule for Rating Disabilities, Evaluation of Ankylosis 
or Limitation of Motion of Single or Multiple Digits of the 
Hand, 68 Fed. Reg. 48785 (Jul. 26, 2002) (effective Aug. 26, 
2002) (codified at 38 C. F. R. Part 4 (2006)). The veteran 
failed to appear for his December 6, 2006 examination.

The record reveals that the examination was requested by the 
AMC in November 2006; however, there is no evidence of record 
that the veteran was notified of the scheduled examination.  
A November 15, 2006, letter from the AMC to the veteran was 
mailed to a Post Box ending in __81.  A December 6, 2006, 
letter asking the veteran to reschedule was sent to a Post 
Box ending in __95.  The February 2007 supplemental statement 
of the case (SSOC) was sent to a street address.  The Board 
is not confident that the veteran received notice of the 
examination.  

A remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with the remand order, and the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

The Board errs in failing to ensure compliance with remand 
orders of the Board or the Court. Id. Given those 
pronouncements, and the fact that the development sought by 
the Board has not been completed, another remand is required.  
38 C.F.R. § 19.9.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's correct, current address 
should be determined, and he should be 
scheduled for an examination to determine 
the current severity of his service-
connected post-operative residuals of 
laceration of the right ring finger with 
flexion contracture deformity of the right 
little finger.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  A copy 
of the letter informing the veteran of the 
time and place of the examination must be 
placed in the claim file. 

All indicated tests and studies should be 
accomplished and the findings reported in 
sufficient detail to permit the 
determination of an appropriate disability 
rating under the regulations in effect 
prior to and from August 26, 2002.

2.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, re-adjudicate the 
issue on appeal.  If any benefits sought 
remain denied, the claimant should be 
provided a supplemental statement of the 
case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






